Citation Nr: 1100799	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-20 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for atrial 
fibrillation (cardiovascular symptom) claimed as due to an 
undiagnosed illness.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for chronic 
fatigue claimed as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for chronic 
fatigue syndrome claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue claimed 
as due to an undiagnosed illness. 

5.  Entitlement to service connection for muscle and joint pain 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for short term memory loss 
(cognitive difficulty) claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for obstructive sleep apnea 
(sleep disturbance) claimed as due to an undiagnosed illness.   

8.  Entitlement to service connection for skin rash of the legs 
and feet claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for abnormal prostate with 
urinary symptoms claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for sexual dysfunction 
with decreased erections claimed as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Associate Counsel





INTRODUCTION

The appellant had active service from December 1971 to September 
1973, August 1974 to September 1975, June 1979 to June 1981, 
January 1983 to September 1993 and from December 1996 to 
September 1997 (including service in the Persian Gulf War).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The appellant had a hearing conducted by the undersigned Veterans 
Law Judge in June 2010.  A transcript of that hearing is 
associated with the file.  

The issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
asthma has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The appellant was last denied service connection for atrial 
fibrillation in a June 2003 rating decision.  The appellant did 
not perfect an appeal of that decision.

2.  The evidence added to the record since the June 2003 rating 
decision is cumulative or redundant of the evidence previously of 
record and does not relate to an unestablished fact necessary to 
substantiate the claim.

3.  The appellant was last denied service connection for chronic 
fatigue in a July 2005 rating decision.  The appellant did not 
appeal that decision.

4.  The evidence added to the record since the July 2005 rating 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.

5.  The appellant was last denied service connection for chronic 
fatigue syndrome in a July 2005 rating decision.  The appellant 
did not appeal that decision.

6.  The evidence added to the record since the July 2005 rating 
decision denying service connection for chronic fatigue syndrome 
is cumulative or redundant of the evidence previously of record.

7.  The appellant had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

8.  The appellant's fatigue is attributable to the diagnosis of 
sleep apnea.

9.  Chronic fatigue was not manifest in service and is not 
otherwise attributable to service.  

10.  Joint and muscle pain, due to an undiagnosed illness, is not 
due to a qualifying chronic disability manifested by objective 
indications of joint or muscle pain.

11.  A muscle and joint disability due to disease or injury is 
not shown.

12.  The appellant's short term memory loss has been shown to be 
attributable to the diagnosis of attentive cognitive 
difficulties.  

13.  Short term memory loss (attentive cognitive difficulty) was 
not manifest in service and is not otherwise attributable to 
service.  

14.  The appellant's sleep disturbance is shown to be 
attributable to the diagnosis of obstructive sleep apnea.  

15.  Obstructive sleep apnea was not manifest in service and is 
not otherwise attributable to service.  

16.  Skin rash of the legs and feet is part of the already 
service- connected dermatitis.   

17.  During his June 2010 hearing, the appellant indicated that 
he wished to withdraw his appeal for service connection for 
abnormal prostate with urinary symptoms.  

18.  During his June 2010 hearing, the appellant indicated that 
he wished to withdraw his appeal for service connection for 
sexual dysfunction with decreased erections.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying service connection for 
atrial fibrillation is final.  New and material evidence to 
reopen the claim for service connection for atrial fibrillation 
has not been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

2.  The July 2005 rating decision denying service connection for 
chronic fatigue is final.  New and material evidence to reopen 
the claim for service connection for chronic fatigue has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  The July 2005 rating decision denying service connection for 
chronic fatigue syndrome is final.  New and material evidence to 
reopen the claim for service connection for chronic fatigue 
syndrome has not been submitted.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

4.  The appellant does not exhibit signs and symptoms of fatigue 
as a manifestation of an undiagnosed illness that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

5.  Chronic fatigue was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  The appellant does not exhibit signs and symptoms of muscle 
and joint pain as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

7.  Muscle and joint pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

8.  The appellant does not exhibit signs and symptoms of short 
term memory loss as a manifestation of an undiagnosed illness 
that was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

9.  Short term memory loss/attentive cognitive difficulties were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

10.  The appellant does not exhibit signs and symptoms of sleep 
disturbance as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

11.  Obstructive sleep apnea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

12.  As the skin rash of the legs and feet is part of the already 
service-connected dermatitis, there remains no allegation of fact 
or law to decide.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 
C.F.R. § 20.101(d) (2009).  

13.  The criteria for withdrawal of the appeal for service 
connection for abnormal prostate with urinary symptoms have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 
20.1404 (2009).

14.  The criteria for withdrawal of the appeal for service 
connection for sexual dysfunction with decreased erections have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 
20.1404 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated in 
May 2007.  The letter sent to the appellant in May 2007 fully 
addressed all notice elements and was sent to the appellant prior 
to the initial RO adjudication.  Moreover, in a hearing before 
the undersigned Veterans Law Judge (not a hearing officer), the 
appellant was informed that it was incumbent upon him to submit 
any potentially relevant evidence in his possession which may 
support his claims and his file would be left open for 30 days in 
order to allow him time to submit additional evidence.  This 
action supplements VA's compliance with the VCAA and satisfies 38 
C.F.R. § 3.103.  Furthermore, at the hearing the appellant 
submitted a letter from his wife.  The Board notes that during 
the hearing the appellant waived consideration of the additional 
evidence, and other subsequently submitted evidence, by the 
agency of original jurisdiction.  Therefore, the Board can 
consider the evidence in the first instance without returning it 
to the RO for a supplemental statement of the case.  See 38 
C.F.R. § 20.1304(c) (2009).

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  Available service and VA 
treatment records have been associated with the claims folder 
along with post service medical records.  The Board notes that 
some of the appellant's service treatment records have been 
deemed missing.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the- doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Because of missing records, the analysis below has been 
undertaken with this heightened duty in mind.  The case law does 
not, however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

VA has afforded the appellant appropriate VA examinations.  We 
note that the VA examinations were adequate as they reflect a 
pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and opinions supported 
by medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).


Atrial fibrillation (cardiovascular symptom) 

The appellant has appealed the denial of the application to 
reopen the claim for service connection for atrial fibrillation.  
In a June 2003 rating decision, the appellant was denied service 
connection for atrial fibrillation.  It was determined that the 
disability was not considered an undiagnosed illness and there 
was no evidence showing that it either occurred in or was caused 
or aggravated by service.  The appellant was notified of the 
denial in June 2003.  The appellant submitted a notice of 
disagreement (NOD) to the rating decision in July 2003.  Before a 
statement of the case (SOC) could be issued, the appellant 
withdrew his appeal in January 2004.  As such, the appellant did 
not perfect an appeal of that decision and it became final.  The 
appellant submitted an application to reopen his claim for 
service connection for atrial fibrillation in December 2006.  

At the time of the last final denial, the record contained 
service treatment records which revealed normal chest in May 
1993; a December 1993 examination which revealed chest negative; 
a February 1999 examination which revealed normal heart; 
treatment records which revealed a diagnosis of atrial 
fibrillation; and an April 2003 statement from Dr. H stating that 
the appellant suffered from recurrent atrial fibrillation and 
that there was no known etiology for atrial fibrillation in any 
individual.

The evidence received since the last final denial consists of 
medical records showing a diagnosis of atrial fibrillation and 
reports of chest pain; a March 2005 examination which stated that 
after the appellant's Gulf War experience he developed chronic 
fatigue, irritable bowel syndrome, atrial fibrillation, joint 
pain and skin rashes; a December 2004 statement from the 
appellant's wife noting that the appellant's cardiovascular 
problems have caused weight issues and the inability to workout 
as he used to do; and a June 2007 examination report which noted 
that the appellant had a longstanding history of paroxysmal 
atrial fibrillation with an unknown etiology and that he 
indicated experiencing symptoms of palpitations in the early 
1990s.  Also added to the record since the last final denial was 
a December 2007 examination in which the appellant reported that 
he was told by a practioner that his asthma and sleep apnea could 
be the source for his atrial fibrillation.  During this 
examination, the VA examiner noted that he would agree that 
significant obstructive sleep apnea can put stresses on the heart 
to either induce or aggravate atrial fibrillation.  The appellant 
was also afforded a VA compensation and pension examination in 
February 2009 which diagnosed atrial fibrillation.  The VA 
examiner opined that the appellant's atrial fibrillation was not 
caused by or a result of active duty service or service connected 
disabilities.  The Board also notes that the appellant was 
afforded a hearing in June 2010 in which he indicated that he did 
not have symptoms related to atrial fibrillation before 
deployment.

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for atrial fibrillation has not been submitted.  The 
appellant's claim for service connection was previously denied on 
the basis that the disability was not considered an undiagnosed 
illness and there was no nexus to service.  The Board notes that 
the evidence showing a diagnosis of atrial fibrillation and/or 
chest pain is cumulative because such had already been 
established.  Although the record contains statements which 
relate that the appellant's atrial fibrillation started after 
service, the Board notes that the statements do not directly 
attribute the cause of atrial fibrillation to service.  The Board 
further notes that the December 2007 VA examiner's notation that 
he would agree that significant obstructive sleep apnea can put 
stresses on the heart to either induce or aggravate atrial 
fibrillation does not support the appellant's claim.  Rather, in 
essence, it attributes the appellant's disability to non service 
related causes.  

Furthermore, the February 2009 VA compensation and pension 
examiner's opinion that the appellant's atrial fibrillation was 
not caused by or a result of active duty service or service 
connected disabilities is also not new and material evidence 
within the meaning of the regulation.  Such negative evidence 
falls outside of the regulatory standard of raising a reasonable 
possibility of substantiating the claim.  As such, the Board 
finds that the evidence submitted since the last final decision 
is cumulative and/or does not relate to an unestablished fact 
necessary to substantiate the claim for service connection.  
Thus, the Board concludes that new and material evidence has not 
been presented to reopen the claim.

Stated differently, at the time of the prior denial there was 
evidence that the appellant had atrial fibrillation.  The 
appellant's claim for service connection for atrial fibrillation 
was last denied because it was found that the disability was not 
considered an undiagnosed illness and there was no evidence 
showing that it was incurred in or aggravated by service.  The 
submitted evidence does not change any material fact. 

Chronic fatigue

The appellant has appealed the denial of the application to 
reopen the claim for service connection for chronic fatigue 
claimed as due to undiagnosed illness.  In a July 2005 rating 
decision, the appellant was denied service connection for chronic 
fatigue.  It was determined that the medical evidence established 
that the appellant's complaints of fatigue were due to his sleep 
apnea a non service connected disability.  The appellant was 
notified of the denial in July 2005.  The appellant did not 
appeal that decision and it became final.  The appellant 
submitted an application to reopen his claim for service 
connection for chronic fatigue in December 2006.  

At the time of the last final denial, the record contained 
service treatment records, the appellant's post service 
complaints of fatigue and an October 2004 notation that 
testosterone deficiency might be a factor associated with the 
appellant's continuing fatigue.  Also of record was a March 2005 
examination which noted that the appellant had daytime fatigue 
and that many of the symptoms the appellant had been experiencing 
started after his Gulf War experience.  It was noted that after 
his Gulf War experience he developed chronic fatigue, irritable 
bowel syndrome, atrial fibrillation, joint pain and skin rashes.  
The examiner noted that he discussed with the appellant that he 
may have Gulf War syndrome.  The examiner noted that he did not 
have any further diagnostic test to recommend at that time to 
further pursue the etiology for the appellant's fatigue.  An 
impression was given of fatigue chronic etiology still unclear 
but may be related to Gulf War syndrome.  

The evidence received since the last final denial consists of a 
January 2005 record which noted that the appellant had fatigue 
with an unknown etiology.  It was noted that there was a 
possibility that it may be related to Gulf War syndrome and a 
small possibility that it may be due to underlying multiple 
sclerosis based on family history and some transitory 
neurological symptoms.  Also submitted is a March 2007 record 
which notes that the appellant had an oximeter and that he stated 
that HR was low when he is fatigued.  Also, the appellant was 
afforded a VA compensation and pension examination in February 
2009.  During this examination, the VA examiner related that the 
appellant likely has fatigue due to the non service connected 
sleep apnea which he denies and refuses to treat.  He stated that 
"sleep apnea by diagnosis, subject c/o fatigue more likely than 
not due to diagnosis of apnea."  Also, since the last final 
denial a July 2010 statement from Dr. B has been submitted.  Dr. 
B related that the appellant's initial diagnosis of asthma was 
rendered in June 1993 which was confirmed by a pulmonary function 
in October 2002 and that the appellant complained of shortness of 
breath and fatigue around the same time as his asthma began to 
flare.  Dr. B stated that he could not find any reference that 
the appellant had difficulty with these problems prior to this 
time and that it was at least as likely as not that his symptoms 
are related to his time served in the Gulf War.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for chronic fatigue has been submitted.  The 
appellant's claim for service connection was previously denied 
based on a finding that the evidence established that the 
appellant's complaints of fatigue were due to his sleep apnea a 
non service connected disability.  Since the last final denial, 
evidence has been submitted showing continued complaints of 
fatigue and a possible nexus to service to include a January 2005 
notation that there was a possibility that the appellant's 
fatigue may be related to Gulf War syndrome and the July 2010 
statement from Dr. B that he could not find any reference that 
the appellant had difficulty with asthma and fatigue prior to 
this time and that it was at least as likely as not that his 
symptoms are related to his time served in the Gulf War.  The 
above constitutes new and material evidence.  When viewed in the 
context of the reasons for the prior denial, a lack of a nexus, 
the evidence is relative and probative of the issue at hand.  
Thus, the Board concludes that new and material evidence has been 
presented to reopen the claim.  Accordingly, the claim is 
reopened.  

Chronic fatigue syndrome 

The appellant has appealed the denial of the application to 
reopen the claim for service connection for chronic fatigue 
syndrome claimed as due to undiagnosed illness.  In a July 2005 
rating decision, the appellant was denied service connection for 
chronic fatigue syndrome.  It was determined that the appellant 
did not have a clinical diagnosis of chronic fatigue syndrome.  
The appellant was notified of the denial in July 2005.  The 
appellant did not appeal that decision and it became final.  The 
appellant submitted an application to reopen his claim for 
service connection for chronic fatigue syndrome in December 2006.  

At the time of the last final denial, the record contained 
service treatment records, the appellant's post service 
complaints of fatigue and an October 2004 notation that 
testosterone deficiency might be a factor associated with the 
appellant's continuing fatigue.  Also of record was a March 2005 
examination which noted that the appellant had daytime fatigue 
and that many of the symptoms the appellant had been experiencing 
started after his Gulf War experience.  It was noted that after 
his Gulf War experience he developed chronic fatigue, irritable 
bowel syndrome, atrial fibrillation, joint pain and skin rashes.  
The examiner noted that he discussed with the appellant that he 
may have Gulf War syndrome.  The examiner noted that he did not 
have any further diagnostic test to recommend at that time to 
further pursue the etiology for the appellant's fatigue.  An 
impression was given of fatigue chronic etiology still unclear 
but may be related to Gulf War syndrome.  

The evidence received since the last final denial consists of a 
February 2009 VA compensation and pension examination.  During 
this examination, the VA examiner noted that there was no 
clinical or diagnostic evidence to support the claimed chronic 
fatigue syndrome.  He further related that the appellant likely 
has fatigue due to the non service connected sleep apnea which he 
denies and refuses to treat.  The examiner noted that a 
clinically recognized condition cannot be identified that would 
account for the cause of the appellant's subjective complaints of 
chronic fatigue syndrome.  

On careful review of the record, the Board has determined that 
new and material evidence to reopen the claim for service 
connection for chronic fatigue syndrome has not been submitted.  
The appellant's claim for chronic fatigue syndrome was last 
denied because the appellant did not have a clinical diagnosis of 
chronic fatigue syndrome.  Since the last final denial, the 
appellant has submitted evidence which reiterated that he did not 
have a clinical diagnosis of chronic fatigue syndrome.  Such 
negative evidence falls outside of the regulatory standard of 
raising a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the evidence submitted since 
the last final decision is cumulative and/or does not relate to 
an unestablished fact necessary to substantiate the claim for 
service connection.  Thus, the Board concludes that new and 
material evidence has not been presented to reopen the claim.

Stated differently, the appellant's claim for service connection 
for chronic fatigue syndrome was last denied because it was found 
that the appellant did not have a clinical diagnosis of chronic 
fatigue syndrome.  The submitted evidence does not change any 
material fact. 

SERVICE CONNECTION 

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, such cardiovascular-renal disease and 
arteriosclerosis, may be service connected if incurred or 
aggravated by service or manifested to a degree of 10 percent 
disabling or more within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009). 
For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

The appellant in this case is a "Persian Gulf Veteran" since he 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317.  Therefore, special 
presumptions apply which do not require that the disability be 
due to a known clinical diagnosis.  Service connection may be 
established for a Persian Gulf War veteran who exhibits objective 
indications of chronic disability that cannot be attributed to 
any known clinical diagnosis, but which instead results from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not later 
than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a six-
month period will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was amended.  
38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the 
term "chronic disability" to "qualifying chronic disability," and 
involved an expanded definition of "qualifying chronic 
disability" to include: (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and signs 
and has features such as fatigue, pain, disability out of 
proportion to physical findings, and inconsistent demonstration 
of laboratory abnormalities. Chronic multi-symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. Principi, 19 
Vet. App. 1 (2004).  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, joint 
pain, neurological signs and symptoms, neuropsychological signs 
or symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, and abnormal weight 
loss.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Compensation may be paid under 38 C.F.R. § 3.317 for disability 
which cannot, based on the facts of the particular veteran's 
case, be attributed to any known clinical diagnosis.  The fact 
that the signs or symptoms exhibited by the veteran could 
conceivably be attributed to a known clinical diagnosis under 
other circumstances not presented in the particular veteran's 
case does not preclude compensation under § 3.317.  VAOPGCPREC 8-
98 (Aug. 3, 1998).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

Chronic fatigue

The appellant has appealed the denial of service connection for 
chronic fatigue.  After review of the record, the Board finds 
against the appellant's claim.  

Initially, the Board notes that the appellant has argued the 
claim for entitlement to service connection for chronic fatigue 
on the merits.  Therefore, as we are addressing his arguments as 
it pertains to his claim for service connection for chronic 
fatigue, we find that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

With respect to the appellant's claim that he has chronic fatigue 
due to an undiagnosed illness, the Board concludes that the 
preponderance of the evidence is against the claim.  In this 
regard, the Board notes that the appellant's fatigue complaints 
have been attributed to a clinical diagnosis of sleep apnea.  As 
the fatigue symptoms are attributable to a clinical diagnosis, 
service connection for chronic fatigue as a chronic disability 
resulting from an undiagnosed illness must be denied. 

Furthermore, the Board finds that service connection for chronic 
fatigue is not otherwise warranted.  The evidence shows that 
fatigue and hypersomnolence secondary to obstructive sleep 
apnea/hypopnea was noted in September 2003.  In April 2004, 
fatigue of a two year duration was noted.  In May 2004, the 
appellant reported problems with pain and fatigue.  He related 
having fatigue and being tired for years and experiencing pain at 
various parts of his body.  In October 2004, a VA examiner 
related that testosterone deficiency might be a factor associated 
with the appellant's continuing fatigue.  The appellant related 
in November 2004 that there may be a neurologic syndrome that may 
responsible for tying everything together.  The appellant was 
seen in December 2004 for complaints of fatigue.  

In January 2005, it was noted that the appellant had fatigue with 
an unknown etiology.  It was noted that there was a possibility 
that it may be related to Gulf War syndrome and a small 
possibility that it may be due to underlying multiple sclerosis 
based on family history and some transitory neurological 
symptoms.  

In March 2005, it was noted that the appellant had daytime 
fatigue and that many of the symptoms the appellant had been 
experiencing started after his Gulf War experience.  It was noted 
that after his Gulf War experience he developed chronic fatigue, 
irritable bowel syndrome, atrial fibrillation, joint pain and 
skin rashes.  The examiner noted that he discussed with the 
appellant that he may have Gulf War syndrome.  The examiner noted 
that he did not have any further diagnostic test to recommend at 
that time to further pursue the etiology for the appellant's 
fatigue.  An impression was given of fatigue chronic etiology 
still unclear but may be related to Gulf War syndrome.  In March 
2007, it was noted that the appellant had an oximeter and that he 
stated that HR was low when he is fatigued.  

During the February 2009 VA compensation and pension examination, 
the VA examiner noted that the appellant was somewhat vague about 
the specifics of the claims and that he stated he "googled" the 
presumptive of GWS on the internet and wrote down the condition 
on the list he thought he might have.  The appellant stated that 
he did not know what chronic fatigue syndrome was and that he did 
not know if he had a diagnosis of chronic fatigue syndrome 
because no one told him.  He reported the onset of fatigue as 
gradual not acute, and he related that it started a few years 
ago.  It was noted that the appellant reported no low grade 
fever, tender lymph nodes, headaches, missed time from work, 
restrictions at work, debilitating fatigue, incapacitating 
episodes and no current treatment for such.  The examiner noted 
that the first mention of fatigue was in December 2002.  The VA 
examiner noted that there was no clinical or diagnostic evidence 
to support the claimed chronic fatigue syndrome.  The examiner 
noted that chronic fatigue syndrome has an acute onset with 
debilitating fatigue that is severe enough to reduce or impair 
average daily activity below 50 percent.  He related that the 
appellant did not report these symptoms and had no history of low 
grade fever, nonexudative pharyngitis, palpable or tender 
cervical, axillary lymph nodes, reported fatigue lasting 24 hours 
or longer after exercise, anemia, and/or headaches.  The examiner 
noted that the CPK was negative indicating no skeletal muscle 
disease, aldolase normal and sedimentation rate was normal 
showing no inflammation.  The examiner noted that the appellant 
likely has fatigue due to the non service connected sleep apnea 
which he denies and refuses to treat.  Sleep apnea by diagnosis 
subject complaints of fatigue more likely than not due to 
diagnosis of apnea was noted.  

In another February 2009 VA compensation and pension examination, 
the examiner related that the appellant complained of fatigue 
during the day which interfered with his ability to focus and 
concentrate.  The examiner related that the appellant appeared to 
be somewhat fatigued later in the interview.  

In June 2010, the appellant's wife related that before the Gulf 
War the appellant was active and showed no signs of unnatural 
fatigue but when the appellant returned from the Gulf War he 
started to show signs of fatigue by drifting off to sleep, taking 
extended naps, and losing focus when not fully engaged in 
something physical.  In the June 2010 hearing, the appellant 
reported that his issues with fatigue started after his return in 
the early nineties.  

In a July 2010 statement, Dr. B related that the appellant's 
initial diagnosis of asthma was rendered in June 1993 which was 
confirmed by a pulmonary function in October 2002.  Dr. B related 
that the appellant complained of shortness of breath and fatigue 
around the same time as his asthma began to flare.  Dr. B stated 
that he could not find any reference that the appellant had 
difficulty with these problems prior to this time and that it was 
at least as likely as not that his symptoms are related to his 
time served in the Gulf War.  

Based on the evidence presented, the Board finds that service 
connection for chronic fatigue is not warranted.  In this regard, 
the Board is presented with positive and negative evidence.  The 
positive evidence includes the appellant's continued complaints 
of fatigue.  His wife has also related that before the Gulf War 
the appellant was active and showed no signs of unnatural fatigue 
but when the appellant returned from the Gulf War he started to 
show signs of fatigue.  
Furthermore, in March 2005 an impression was given of fatigue 
chronic etiology still unclear but may be related to Gulf War 
syndrome.  Favorable evidence also includes Dr. B's July 2010 
statement that he could not find any reference that the appellant 
had difficulty with fatigue problems prior to this time and that 
it was at least as likely as not that his symptoms are related to 
his time served in the Gulf War.  The Board has considered such 
evidence in conjunction with all the evidence of record.

However, the Board is also presented with more convincing 
negative evidence.  In this regard, the Board notes that the 
October 2004 VA examiner related that testosterone deficiency 
might be a factor associated with the appellant's continuing 
fatigue.  Although it was noted in January 2005 that the 
appellant had fatigue with an unknown etiology and that there was 
a possibility that it may be related to Gulf War syndrome, it was 
also noted that it was a small possibility that it may be due to 
underlying multiple sclerosis based on family history and some 
transitory neurological symptoms.  Furthermore, the February 2009 
VA examiner noted that he has fatigue due to the non service 
connected sleep apnea which he denies and refuses to treat.  

Although the appellant attributes his complaints of fatigue to 
service, the Board finds that the more probative evidence shows 
that his fatigue complaints have been attributed to his sleep 
apnea a non service related disability.  The Board recognizes 
that it has been opined that the appellant's fatigue was at least 
as likely as not is related to his time served in the Gulf War.  
However, the opinion was rendered based on a finding that Dr. B 
could not find any reference that the appellant had difficulty 
with this problem prior to service.  The Board notes that the 
February 2009 VA examiner has attributed the appellant's fatigue 
as being due to the non service connected sleep apnea.  The Board 
has afforded this opinion more probative value than Dr. B and the 
lay opinions as it is consistent with the historical record to 
include the September 2003 notation of fatigue and 
hypersomnolence secondary to obstructive sleep apnea/hypopnea.  

The Board has considered the lay statements of record to include 
the statements of the appellant's wife.  The Board has considered 
the appellant's reports of fatigue and his report of post service 
onset.  The Board notes that the appellant is competent to report 
the onset of symptoms, such as fatigue, and the circumstances 
surrounding such.  The appellant is competent and credible to 
report that he has fatigue.  However, when determining a 
particular diagnosis or etiology, we conclude that a medical 
professional opinion is far more probative than that of a laymen.  
Here, the examiner reviewed the record, considered the lay and 
medical evidence, and reached a conclusion consistent with the 
record.  The appellant's own opinion lacks adequate reasoning as 
to etiology.  Similarly, the opinion that his fatigue may be due 
to the Gulf War is equivocal and does not address his other known 
diagnoses.  Such opinion is of lesser probative value.  

In sum, the evidence is against the claim for service connection 
for chronic fatigue.  The Board has considered the medical and 
lay statements of record.  However, the more probative evidence 
in the record shows that the appellant's fatigue is not related 
to service but rather attributable to the non service connected 
sleep apnea.  The preponderance of the evidence is against the 
claim for service connection for chronic fatigue/chronic fatigue 
syndrome.  Accordingly, service connection is denied.  

Short term memory loss (also claimed as cognitive difficulty)

The appellant has appealed the denial of service connection for 
short term memory loss also claimed as due to an undiagnosed 
illness.  After review of the record, the Board finds against the 
appellant's claim.  

With respect to the appellant's claim for short term memory loss 
due to an undiagnosed illness, the Board notes that the 
preponderance of the evidence is against the claim.  In this 
regard, the Board notes that the appellant's memory loss 
complaints have been attributed to a clinical diagnosis of 
attentive cognitive difficulties.  As the short term memory loss 
symptoms are attributable to a clinical diagnosis, service 
connection for short term memory loss as a chronic disability 
resulting from an undiagnosed illness must be denied. 

Furthermore, the Board finds that service connection for short 
term memory loss/attentive cognitive difficulty is not otherwise 
warranted.  Service treatment records reveal normal neurologic in 
September 1971, August 1973, June 1976, May 1979, October 1982, 
February 1988, April 1991, April 1992, and May 1993.  The 
appellant denied loss of memory in October 1982, April 1991, 
April 1992 and May 1993.  

A history of short term memory deficits was noted in May 2004.  
The appellant reported problems with memory in January 2005.  In 
May 2006, the appellant was seen for short term memory loss and 
neurologic complaints.  The examiner noted he did not find any 
significant pathologic process such as dementia to explain the 
appellant's cognitive concerns and that he suspected there were 
attentional in nature related to either anxiety or sleepiness.  
An attentional cognitive difficulty was diagnosed.  In November 
2006, Dr. B related that the appellant had many unexplained 
symptoms including muscle pain and joint pain.  He related that 
although some of the appellant's symptoms may be attributable to 
other diagnoses including obstructive sleep apnea and atrial 
fibrillation, he did not believe that all of his symptoms are 
explainable.  He related that the appellant had cognitive 
difficulties of uncertain etiology.  

In the February 2009 VA compensation and pension examination, the 
VA examiner noted that the appellant complained of memory 
difficulties and cognitive functioning.  The examiner related 
that the appellant complained of fatigue during the day which 
interfered with his ability to focus and concentrate.  The 
examiner noted that the appellant was able to give a good 
longitudinal history suggesting that remote memory was intact and 
that he was able to identify what he had for breakfast that 
morning and supper the previous night.  He was also able to 
recall the birth dates of his children, the name of the president 
and vice president, and he was able to perform serial 7s 
accurately.  The examiner noted that the appellant had difficulty 
remembering three words after five minute delay suggesting that 
recent memory maybe somewhat weak.  The examiner opined that it 
was more likely than not due to fatigue rather than actual memory 
difficulties.  The appellant's thinking was logical and goal 
oriented and there were no indications of a thought disorder.  
The appellant did not display signs or symptoms of a mental 
disorder.  The examiner noted that while the appellant had some 
weakness in recent memory, such was most likely a function of 
fatigue and reduced concentration than an organic impairment.  
Thus, the examiner stated that it would not appear that a 
psychiatric diagnosis was warranted.  

In the June 2010 hearing, the appellant reported that before 
being deployed he did not have any issues with memory loss.  He 
stated that his issue with memory loss is hard to pin down 
because it is something that everybody sort of complains about.  

The Board finds that service connection for short term memory 
loss/cognitive difficulties is not warranted.  In this regard, 
the Board is presented with positive and negative evidence.  The 
positive evidence includes the May 2004 notation that the 
appellant had a history of short term memory deficits.  Favorable 
evidence also includes the appellant's various complaints of 
short term memory loss and neurologic complaints.  Further, the 
appellant reported that before being deployed he did not have any 
issues with memory loss.  The Board has considered such evidence 
in conjunction with all the evidence of record.

However, the Board is also presented with convincing negative 
evidence.  In this regard, several in service examinations 
revealed normal neurologic findings.  The appellant also denied 
loss of memory throughout service.  Furthermore, in May 2006 the 
examiner noted that he did not find any significant pathologic 
process such as dementia to explain the appellant's cognitive 
concerns and that he suspected there were attentional in nature 
related to either anxiety or sleepiness.  The Board also notes 
that Dr. B related in November 2006 that the appellant had 
cognitive difficulties of uncertain etiology.  Additionally, the 
February 2009 VA examiner opined that the appellant's memory loss 
was more likely than not due to fatigue rather than actual memory 
difficulties.  He noted that while the appellant had some 
weakness in recent memory, such was most likely a function of 
fatigue and reduced concentration than an organic impairment.  

Based upon the evidence of record, the Board finds that service 
connection for short term memory loss/cognitive difficulties is 
not warranted.  The Board has considered the appellant's reports 
of memory loss and his report of post service onset.  The 
appellant is certainly competent to report the onset of symptoms, 
such as memory loss, and the circumstances surrounding such.  
However, the Board finds that he is not competent to state 
whether he has memory loss related to service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board finds 
that the etiology of the appellant's memory loss/attentive 
cognitive difficulty is far too complex a medical question to 
lend itself to the opinion of a layperson.  Furthermore, the 
Board notes that service treatment records are devoid of any 
showing of memory loss and the various medical examiners have 
attributed the appellant's memory problems/cognitive difficulties 
to non service related factors to include fatigue and sleepiness.  

While the evidence of record shows that the appellant has short 
term memory loss/cognitive difficulties, the Board finds that the 
more probative evidence shows that his current disability is not 
attributable to service.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Accordingly, service connection for short term memory 
loss/cognitive difficulties is denied.

Muscle and joint pain claimed as due to undiagnosed illness

The appellant has appealed the denial of service connection for 
muscle and joint pain claimed as due to an undiagnosed illness.  
After review of the record, the Board finds against the claim.  

Service treatment records reveal normal upper and lower 
extremities in September 1971, August 1973, June 1976, May 1979, 
October 1982, February 1988, April 1991, April 1992 and May 1993.  

In April 2000, the appellant reported aches and pains which 
started on active duty.  He reported having pain in his feet, 
ankles, knees and hip.  In January 2001, the appellant reported 
bilateral joint pain, feet, left knee, low back, and right hip.  
It was noted that the symptoms had been going on for years 
without any actual clinical dx other than overuse syndrome.  The 
appellant reported bilateral arm muscle aches and pain in 
February 2001.  Questionable fibromyalgia was noted in March 
2001.  In November 2002, the appellant was seen for complaints of 
sharp shooting pain affecting bilateral feet and lower extremity 
that did not fit any pattern.  Joint pain was noted in December 
2002.  In April 2004, the appellant complained of back and leg 
pain and upper arm discomfort.  In May 2004, the appellant 
reported problems with pain and fatigue.  He related having 
fatigue and being tired for years and experiencing pain at 
various parts of his body.  In November 2004, the examiner 
related that he suspected that the appellant had degenerative 
arthritis in the spine and a number of other areas.  In March 
2005, it was noted that the appellant had daytime fatigue and 
that many of the symptoms the appellant had been experiencing 
started after his Gulf War experience.  It was noted that after 
his Gulf War experience he developed chronic fatigue, irritable 
bowel syndrome, atrial fibrillation, joint pain and skin rashes.  

The appellant complained of occasional burning in his legs and 
occasional arm pain in May 2006.  Meralgia paresthetica was 
diagnosed.  In November 2006, Dr. B related that the appellant 
had many unexplained symptoms including muscle pain and joint 
pain.  He related that although some of the appellant's symptoms 
may be attributable to other diagnoses including obstructive 
sleep apnea and atrial fibrillation, he did not believe that all 
of his symptoms are explainable.  

During the February 2009 VA compensation and pension examination, 
the VA examiner noted that the appellant was somewhat vague about 
the specifics of the claims and that he stated he "googled" the 
presumptive of GWS on the internet and wrote down the condition 
on the list he thought he might have.  The examiner noted that 
the appellant was vague about muscle and joint pain, and that he 
stated that it began a decade ago.  When asked about his leg 
pain, the examiner noted that the appellant was nonspecific 
stating sometimes his upper arm aches and then he related that it 
was pretty much distributed around his arms, legs and maybe other 
parts of the body.  The appellant reported constant muscle pain 
adding that it moved around from one spot to the other.  
Different pain levels at different areas during different times 
of the day were noted.  However, it was noted that the appellant 
did not identify any other areas other than his upper right arm 
that day.  

The examiner noted that the appellant had not discussed the 
generalized muscle/joint condition with his health care providers 
and that he was not receiving treatment for it.  Regarding the 
joints, the appellant reported right elbow and right hip pain.  
He reported right knee pain but that he injured it playing 
football.  He denied other joint injuries.  Examination revealed 
that the elbow appeared normal.  The examiner noted that the 
appellant had subjective complaints of muscle pain but there was 
no evidence of muscle atrophy, loss of strength or lab value 
anomalies that would suggest muscle damage.  No clinical or 
diagnostic findings were noted.  The examiner noted that the CPK 
was negative indicating no skeletal muscle disease, aldolase 
normal and sedimentation rate was normal showing no inflammation.  
A clinically recognized condition could not be identified that 
would account for the cause of the appellant's subjective 
complaints of muscle pain.  No diagnosis due to complaints of 
muscle condition was noted.  The examiner further noted 
subjective complaints of right elbow pain but no clinical 
examination revealed evidence of abnormalities and diagnostic 
showed no pathology.  A clinically recognized condition could not 
be identified that would account for the cause of the appellant's 
subjective complaints of right elbow pain.  No diagnosis was 
given.  Regarding the right hip pain, the examiner noted that 
diagnostic showed minimal degenerative disease which was age 
related, aggravated by morbid obesity.  The examiner opined that 
mild degenerative disease to the right hip was not due to caused 
by or aggravated by any event in service.  

In the June 2010 hearing, the appellant reported that before 
being deployed he did not have any issues with muscle and joint 
pain.  He related having problems all over to include the hips, 
arms and knees.  He stated the problems may have started a decade 
ago and came on gradually.  The appellant reported that he was 
told that he had arthritis.  He also related that the muscle pain 
restricts his activities a little bit.  

In light of the evidence presented, the Board finds that service 
connection for muscle and joint pain is not warranted.  In this 
regard, the Board notes that for veterans, basic entitlement to 
disability compensation derives from two statutes, 38 U.S.C. §§ 
1110 and 1131- - the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, beginning 
with the words: "For disability resulting from personal injury 
suffered of disease contracted in the line of duty. . . ." 38 
U.S.C. §§ 1110, 1131 (2009).  Thus, in order for a veteran to 
qualify for entitlement to compensation under those statutes, the 
veteran must prove the existence of a disability, and one that 
has resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001). 

Here, there is no persuasive evidence that the appellant has a 
disability manifested by muscle and joint pain.  At most, the 
appellant has reported muscle and joint pain.  However, the Board 
notes that the February 2009 VA examiner noted that the appellant 
had subjective complaints of muscle pain but there was no 
evidence of muscle atrophy, loss of strength or lab value 
anomalies that would suggest muscle damage.  He further noted 
that a clinically recognized condition could not be identified 
that would account for the cause of the appellant's subjective 
complaints of muscle pain.  

Here, we find that although there are subjective complaints of 
muscle and joint pain, there is no showing of a disability.  At 
most, there are complaints of pain.  
The Board has considered that the appellant is competent to 
report symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, in this regard, the Board notes that the 
appellant has not identified or produced any acceptable evidence, 
medical or otherwise, that would tend to show current disease or 
injury to account for his current complaints.  Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability due 
to disease or injury, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to the appellant's claim of entitlement to service 
connection for muscle and joint pain due to an undiagnosed 
illness, the Board also finds against this claim.  In this 
regard, we note that the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  As 
noted, there is no persuasive evidence that the appellant has a 
muscle and joint disability.  At most, the record shows 
subjective complaints of muscle and joint pain.  We note that 
subjective complaints alone are insufficient upon which to grant 
service connection for muscle and joint pain due to an 
undiagnosed illness.  A claim for service connection requires 
evidence of a current disability, whether diagnosed or due to an 
undiagnosed illness, as such the appellant's claim must be 
denied.  

In sum, service connection for muscle and joint pain to include 
as due to an undiagnosed illness is not warranted.  The Board 
notes that service connection cannot be granted without competent 
evidence of a current disability related to a disease or injury.  
To the extent that the appellant has reported muscle and joint 
pain, without a pathology to which the symptoms of the 
appellant's pain can be attributed, there is no basis to grant 
service connection.  See Sanchez-Benitez v. Principi, supra.  The 
preponderance of the evidence is against the claim for service 
connection for a muscle and joint disability.  Because there is 
no approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 
(2009).

Obstructive sleep apnea (sleep disturbance)  

The appellant has appealed the denial of service connection for 
obstructive sleep apnea (sleep disturbance).  After review of the 
record, the Board finds against the appellant's claim.  

With respect to the appellant's claim that he has a sleep 
disorder due to an undiagnosed illness, the Board notes that such 
is not shown.  In this regard, the Board notes that the 
appellant's sleep disturbance complaints have been attributed to 
a clinical diagnosis of obstructive sleep apnea.  As the sleep 
disturbance symptoms are attributable to a clinical diagnosis, 
service connection for sleep disturbance as a chronic disability 
resulting from an undiagnosed illness must be denied. 

Furthermore, the Board finds that service connection for sleep 
disturbance/obstructive sleep apnea is not otherwise warranted.  
In this case, the Board notes that it has been presented with 
positive and negative evidence.  The positive evidence includes 
the notation in December 2002 that the appellant likely had 
obstructive sleep apnea predisposing him to atrial fibrillation.  
Mild persistent asthma and suspected sleep disorder was noted in 
February 2003 and in June 2003.  Sleep apnea was diagnosed in 
July 2003 and suspected sleep disordered breathing was noted in 
September 2003.  Obstructive sleep apnea was noted in October 
2003.  In April 2004, the appellant was seen for excessive 
daytime sleepiness which was noted to be a continued problem.  
The VA examiner noted that chronic pain can sometimes lead to 
problems with sleepiness or fatigue.  During the examination, the 
appellant complained of back and leg pain and upper arm 
discomfort.  In May 2004, the appellant reported having fatigue 
and being tired for years and experiencing pain at various parts 
of his body.  Excessive daytime sleepiness was noted in December 
2004.  Also that month, the appellant's wife related that she had 
been married to the appellant for 26 and a half years and that 
since the Gulf War she has witnessed various problems and changes 
in her husband, medical and emotional.  She related that he wakes 
up on regular basis and sometimes stays awake for various lengths 
of time.  An impression of sleep apnea was given in December 2007 
and May 2008.  

However, the Board is presented with convincing negative 
evidence.  In this regard, the Board notes that service treatment 
records show the appellant denied frequent trouble sleeping in 
October 1982, February 1988 April 1991, April 1992 and May 1993.  
In May 2004, the appellant reported having fatigue and being 
tired for years and experiencing pain at various parts of his 
body.  He denied sleep as a problem but that he continued to feel 
tried.  In October 2004, the VA examiner noted that due to the 
appellant's continued sleepiness it is either possible that the 
apnea is not being adequately treated and/or that the PLMs are 
more of an issue than suspected.  He further noted that it was a 
possibility that the appellant's sleepiness might be related to 
other medications.  However, he related that he was not able to 
give the appellant any clear answers as to what the etiology was.  
The appellant denied sleep problems in October 2007.  

Furthermore, during the February 2009 VA compensation and pension 
examination, the VA examiner noted that the appellant was 
somewhat vague about the specifics of the claims and that he 
stated he "googled" the presumptive of GWS on the internet and 
wrote down the condition on the list he thought he might have.  
It was noted that the appellant was diagnosed with sleep apnea 
but denied having sleep apnea.  The appellant reported that he 
felt that his daytime sleepiness was due to other causes.  He 
described the onset of his daytime sleepiness over a decade ago.  
It was noted that the first mention of sleep apnea was in 
November 2000.  The examiner noted that the appellant refused to 
treat his sleep apnea and noted that the appellant was diagnosed 
with sleep apnea in December 2002, nine years post discharge.  
Therefore, the examiner opined that it was not a service 
connected condition.  In another February 2009 VA compensation 
and pension examination, the appellant related that he usually 
slept through the night and that he was able to fall asleep well.  
He acknowledged that once or twice a week he had some difficulty 
falling asleep, it was noted that he was not taking any sleep 
medication.  He stated that he rarely felt rested in the morning 
but that he slept better on the weekends.  

The Board also notes that in the June 2010 hearing, it was noted 
that it was suspected that the appellant did not have sleep apnea 
but rather underlying asthma.  He related that he tried the 
treatment but without a difference.  

In light of the evidence presented above, the Board finds that 
service connection for obstructive sleep apnea (sleep 
disturbance) is not warranted.  In this regard, the Board does 
not dispute that the appellant has reported problems sleeping and 
that the record shows a diagnosis of sleep apnea.  However, we 
note that the appellant has not made any arguments that his 
current disability is related to service.  Rather, the appellant 
has indicated that he did not have sleep apnea but rather 
underlying asthma.  While the appellant has reported problems 
sleeping in the past, he has recently reported that he usually 
slept through the night and that he was able to fall asleep well.  
The Board notes that the appellant denied frequent trouble 
sleeping throughout service and the record shows the first 
mention of sleep problems is in 2000 which is about three years 
after service.  Moreover, the Board notes that the record 
indicates that any sleep issues have been linked to other causes 
to include the appellant's medications, pain and fatigue.  The 
Board notes that the appellant has denied sleep as a problem but 
reported tiredness.  

In sum, the evidence is against the claim for service connection 
for obstructive sleep apnea (sleep disturbance).  The Board has 
considered the lay statements of record to include the statements 
of the appellant's wife.  However, nothing persuasive in the 
record shows that the appellant's obstructive sleep apnea (sleep 
disturbance) is related to service.  While the evidence of record 
shows that the appellant has a diagnosis of sleep apnea the 
appellant has indicated that he did not believe that he has sleep 
apnea.  In any event, the Board finds that there is no evidence 
which shows that the diagnosis of sleep apnea is attributable to 
service.  The preponderance of the evidence is against the claim 
for service connection for obstructive sleep apnea (sleep 
disturbance).  Accordingly, service connection is denied.  

To the extent that the appellant asserts that he does not have 
apnea, he provides little reasoning for questioning the diagnosis 
established by a medical professional.  His own opinions that he 
does not have sleep apnea pales into insignificance in light of 
the far more probative opinions in the file.  

Skin Rash

The appellant has appealed the denial of service connection for a 
skin rash of the legs and feet (other than dermatitis).  The 
appellant has stated that he has a skin disorder of uncertain 
etiology related to his Gulf War service.  

Skin rash 1980 left wrist, treated in service heated and cleaned 
with no recurrence was noted in October 1982.  Rash left 
occipital area was noted in February 1988.  In April 1991, he 
reported rash post scalp seen by dermatologist.  The appellant 
reported skin diseases in October 1982, February 1988, April 1991 
and April 1992.  Service treatment records reveal normal skin in 
September 1971, August 1973, June 1976, May 1979, February 1988, 
April 1991, April 1992 and May 1993.  

In April 1992, the appellant reported skin diseases but head 
scalp dry patches were noted.  Papules in scalp were noted in 
January 1993.  Chronic scalp dermatitis was noted at that time.  
Dermatitis was reported in May 1993.  Dermatitis of the scalp and 
at hairline was shown in December 1993.  

Furthermore, in December 2004 the appellant's wife related that 
she had been married to the appellant for 26 and a half years and 
that since the Gulf War she has witnessed various problems and 
changes in her husband, medical and emotional.  She related that 
he recently acquired a strange rash on his legs and feet that 
itched.  The Board also notes that, in March 2005, it was noted 
that after his Gulf War experience the appellant developed skin 
rashes.  Rash on legs and feet of a year duration was noted in 
March 2007.  Rashes on skin were shown in October 2007.  

During the February 2009 VA compensation and pension examination, 
it was noted that the appellant claimed the onset of his skin 
disorder was 7 to 8 years ago but it became an issue two years 
ago.  He related that the condition occurred around the ankles, 
and was intermittent and progressive.  He reported his symptoms 
included itching, redness and irritation and that his symptoms 
were prevalent in the summer.  

Additionally, in the June 2010 hearing, the appellant reported 
that he always had rashes but never attributed them to anything.  
He related that they always went away.  He stated that he had 
rashes on the bottom of his legs, mostly below the knees, calves 
and ankles.  He stated that he did not know whether the doctor 
attributed it to dermatitis or some kind of a rash.  He indicated 
that he had rashes before going to the Gulf.  The appellant 
stated that he was service connected for the rash on his head and 
that the rashes on his feet and legs come and go and are fairly 
short lived.  

In an undated service treatment record, the appellant related 
that he was treated for a skin problem on the back of his head 
but when the treatment was gone the problem came back.  

The Board further notes that during the February 2009 VA 
compensation and pension examination, the VA examiner noted that 
the appellant was somewhat vague about the specifics of the 
claims and that he stated he "googled" the presumptive of GWS 
on the internet and wrote down the condition on the list he 
thought he might have.  The examiner noted that the appellant had 
dry skin to ankles as described but there was no evidence of dry 
skin to the ankles while on active duty.  Not a service connected 
condition was noted by the examiner.  The examiner noted that it 
was not a due to or caused by being deployed to the Gulf in the 
1990s.  

In light of the evidence presented, the Board finds that service 
connection for a skin rash is not warranted on a separate basis 
as such symptomatology should instead be rated as part and parcel 
of the appellant's already service connected dermatitis.  The 
appellant has related that he has always had rashes and service 
treatment records show complaints of rashes in service.  The 
appellant has stated that he was service connected for the rash 
on his head and that the rashes on his feet and legs come and go 
and are fairly short lived.  Although the appellant now reports a 
rash on his legs and feet, he does not provide any statements 
distinguishing the service connected dermatitis from the now 
claimed rash on the legs and feet  As such, we find that the 
recently claimed skin rash is not distinct from the already 
service connected dermatitis.  

As the rash on the legs and feet are essentially part and parcel 
of the claim for the service-connected dermatitis, the Board 
finds there remains no allegations of errors of fact or law for 
appellate consideration.  There is no showing of a separate 
diagnosis of a disability for which service connection is sought, 
as such there can be no valid claim for service connection-on any 
basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.

Abnormal prostate with urinary symptoms and Sexual dysfunction 
with decreased erections  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative. 38 C.F.R. § 20.204.  
 
At the June 2010 hearing, the appellant's representative 
indicated that the appellant wished to withdraw his appeals for 
abnormal prostate with urinary symptoms and sexual dysfunction 
with decreased erections.  Specifically, it was stated that 
"we're not going to pursue the abnormal prostate and sexual 
dysfunction issues."  The Board finds that this statement 
qualifies as a valid withdrawal of the appeals in accordance with 
the provisions of 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have jurisdiction 
to review the claims for service connection for abnormal prostate 
with urinary symptoms and sexual dysfunction with decreased 
erections.  


ORDER

The application to reopen the claim for entitlement to service 
connection for atrial fibrillation is denied. 

The application to reopen the claim for entitlement to service 
connection for chronic fatigue is granted.  

The application to reopen the claim for entitlement to service 
connection for chronic fatigue syndrome is denied.  

Service connection for chronic fatigue is denied.  

Service connection for short term memory loss (also claimed as 
cognitive difficulty) is denied. 

Service connection for muscle and joint pain is denied.  

Service connection for obstructive sleep apnea (sleep 
disturbance) is denied.  

Service connection for a skin rash of the legs and feet is 
dismissed.

The claim for service connection for abnormal prostate with 
urinary symptoms is dismissed.  

The claim for service connection for sexual dysfunction with 
decreased erection is dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


